DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-5, 10, 12-13, 15-17, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses a scarifier system including a scarifier machine operable to travel along a ground surface, and a guide system for guiding the scarifier on a tracked trail comprising one or more guide rails, each guide rail comprising a first portion attached to the ground surface and a second portion arranged at an angle with the first portion such that the guide rail has an L-shape cross section, and a least one guide rail receiver comprising a first and second roller arranged in space-apart relationship with one another, and arranged on opposite side surfaces of the second portion of the guide rails and are rollingly movable along said one guide rail, without said each guide rail receiver being supported on said one guide rail, and further wherein the first and second rollers of said each guide rail receiver are free to adjust their vertical position relative to the second portion of said guide rail. As a result, the scarifier system is advantageously able to absorb irregularities in the ground surface on which the scarifier machine is traveling,  such that, when the scarifier machine encounters an irregularity, the first and second rollers may adjust their vertical position along the second portion of the guide rail receiver and continue to smoothly roll along the second portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678